DECISION
The application of the above-named defendant for a review of the sentence of 3 years; consecutive to sentence now serving in Nevada; and consecutive to Powell County File #2256 imposed on January 29, 1981 was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that the original sentence imposed was proper and just considering all the circumstances.
We wish to thank Curt Bevolden of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson